MEMORANDUM **
Thomas Ronyak appeals pro se from the district court’s summary judgment for his former employer, Verde Valley Medical Center (“Center”), in his action raising a claim under the Age Discrimination in Employment Act (“ADEA”). We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Diaz v. Eagle Produce Ltd. P’ship, 521 F.3d 1201, 1207 (9th Cir. 2008), and we affirm.
The district court properly granted summary judgment because Ronyak failed to establish that he was performing his job satisfactorily when the Center fired him. See id. at 1207-08 (applying burden-shifting framework of McDonnell Douglas Corp. v. Green, 411 U.S. 792, 93 S.Ct. 1817, 36 L.Ed.2d 668 (1973) to ADEA claims; explaining that a plaintiff can establish a prima facie case of disparate treatment by demonstrating that he was (1) at least forty years old, (2) performing his job satisfactorily, and (3) discharged, (4) under circumstances giving rise to an inference of age discrimination; and affirming summary judgment for employer because plaintiff failed to create a triable issue concerning whether his job performance was satisfactory).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.